DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-15, drawn to a printing pad machine having an elongated frame and support assembly, classified in B41F 17/001.
II. Claims 16-20, drawn to a method of using a single angled printing pad to print on a tubular or cylindrical object, classified in B41M 1/40.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process such as a process of printing on a concave or a flat object.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a) the inventions have acquired a separate status in the art in view of their 
different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching
different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Claims 1-15 contains claims directed to the following patentably distinct species. 
Category A:	Types of Single Angled Print Pad 
A1:	Single 15angled print pad has at least two additional angled sides interconnected to the base wall and the angled surface; (Claim 6)
A2:	Single angled print pad has ridges on the angled surface.; (Claim 9).

Category B:	Print Fixture Plate
B1:	Print fixture plate has ball bearings or rollers that permit the 20tubular or cylindrical object to rotate during step (H) (Claim 7).
B2:	Print fixture plate has multiple sets of ball bearings or rollers that permit a corresponding set of tubular or cylindrical objects to 25rotate during step (H)(Claim 8).

Category C:	Adjustable and Moveable Actuator System
	C1:	Adjustable and moveable actuator system and power source is controlled through a microprocessor wherein the parameters for the 35slideably moving support housing's movements and the flexion and extension hinge's movements are inputted into the microprocessor (Claim 10).
	C2:	Adjustable and moveable actuator system and power source is selected from the group consisting of a pneumatic actuator system, a hydraulic actuator system and an electromechanical actuator system, and combinations thereof (Claim 11).

Category D:	Types of Print Fixture
	D1:	Print 20fixture has a plurality of interspaced ribs extending from at or near the proximal plate end toward the distal plate end (Claim 14).
	D2:	Print fixture has a plurality of interspaced ribs extending from the 25groove toward the distal plate end (Claim 15).
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species (as disclosed above). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each category set forth above, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that claims 1-5, 12, 13 and 14 are generic.

 (a)	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
(b)	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
(c )	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to the complexity of the above requirement, a telephone call was not made to request an oral election to the above restriction requirement.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marissa Ferguson-Samreth/Examiner, Art Unit 2853